Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Andrew Mason on June 17, 2021.
The application has been amended as follows: 
CLAIMS 
In claim 57, at line 3:	--gas-- has been inserted after “the feedstock”.
In claim 69, at line 4:	--at least one-- has been inserted before “OCM reactor system”.

Reasons for Allowance
Claims 56, 57, 60-62, 64-66, 69, and 70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art to Patel et al. (US 7,793,517) discloses an apparatus for recovering a C2+ compounds from an inlet gas that comprises ethane, ethylene, methane, nitrogen, and other trace gases (see column 4, lines 17-25), said apparatus (see FIG. 3 embodiment; column 10, line 62 to column 11, line 2) comprising a first liquid/gas separator (i.e., a cold separator 50) that receives compressed inlet gas (i.e., via inlet feed streams 20,20a,20b; e.g., at a pressure of 800 psia, see TABLE 3) and generates a first product gas stream (i.e., an overhead stream 54) and a  52); a turboexpander (i.e., expander 100) that receives a first portion of the first product gas stream (i.e., via first separator overhead stream 54a) and generates an expanded first product gas stream (i.e., expanded stream 56) and a work output (see column 5, lines 2-5); a second liquid/gas separator (i.e., a reflux separator 60) that receives a second portion of the first product gas stream (i.e., via second separator overhead stream 54b) and generates a second product gas stream (i.e., a reflux separator overhead stream 66) and a second product gas condensate (i.e., a reflux separator bottoms stream 62); a first separations system (i.e., a demethanizer tower 70) that receives the first product gas condensate (i.e., separator bottoms stream 52), the expanded first product gas stream (i.e., expanded stream 56), and the second product gas condensate (i.e., reflux separator bottoms stream 62) and performs a cryogenic separation to generate at least a C2-rich effluent that includes at least one C2-compound (i.e., a tower bottoms stream comprising a C2+ product stream 77) and a gas mixture effluent that includes methane and nitrogen (i.e., a tower overhead stream or lean residue stream containing methane and lighter components 78).  Patel et al. further discloses a plurality of heat exchangers, including a first heat exchanger (i.e., an inlet gas exchanger 30) that exchanges thermal energy between at least a first portion of the compressed inlet gas (i.e., inlet feed stream 20a) and the gas mixture effluent (i.e., overhead stream 78); a second heat exchanger (i.e., a demethanizer reboiler 40) that exchanges thermal energy between a second portion of the compressed inlet gas (i.e., inlet feed stream 20b) and demethanizer reboiler streams 71,73,75; and a third heat exchanger (i.e., a reflux condenser 80) that exchanges thermal energy between at least the second product gas stream (i.e., the reflux separator overhead stream 66) and the gas mixture effluent that 78).  Patel et al., however, fails to disclose or adequately suggest a second separation systems that receives the second product gas stream (i.e., the reflux separator overhead stream 66) and the gas mixture effluent (i.e., the overhead stream 78) and performs a cryogenic separation to generate a methane-rich effluent and a nitrogen-rich effluent.  Patel et al. also fails to disclose or adequately suggest the claimed first heat exchanger, second heat exchanger, and third heat exchanger for transferring thermal energy between the specifically recited process streams.
The prior art to Huebel (US 4,519,824) discloses an apparatus (see FIG. 2) for recovering a C2+ compounds from an inlet gas that comprises at least ethane, methane, and nitrogen (see inlet gas composition in Table II), said apparatus comprising a first liquid/gas separator (i.e., a high pressure cold separator 26) receiving a compressed inlet gas (i.e., inlet gas 10, e.g., having a pressure of 910 psia, see Table II) and generating a first product gas stream (i.e., vapors 33) and a first product gas condensate (i.e., bottoms, forming stream 30); a turboexpander (i.e., expansion engine 42) receiving a first portion of the first product gas stream (i.e., stream 36) and generating an expanded first product gas stream (i.e., stream 36a) and a work output; a second liquid/gas separator (i.e., low pressure cold separator 52) receiving a second portion of the first product gas stream (i.e., via streams 34 and 35) and generating a second product gas stream (i.e., vapor stream 58) and a second product gas condensate (i.e., bottoms, forming stream 56); and a first separation system (i.e., a demethanizer 32) receiving the first product gas condensate (i.e., stream 30), the expanded first product gas stream (i.e., stream 36a), and the second product gas condensate (i.e., stream 56) and performing a cryogenic separation to generate at least a C2-rich effluent that includes at least one C2 compound (i.e., bottoms, 22).  Huebel further discloses a plurality of heat exchangers, including a first heat exchanger 63 that exchanges thermal energy between a first portion of the compressed inlet gas (i.e., feed stream 14) and the C2-rich effluent (i.e., the product); a second heat exchanger 16 that exchanges thermal energy between a second portion of the compressed inlet gas (i.e., feed stream 12) and the gas mixture effluent that includes methane and nitrogen (i.e., residue gas stream 22a); and a third heat exchanger 60 that exchanges thermal energy between the second product gas stream (i.e., vapor stream 58) and the gas mixture effluent (i.e., residue gas stream 22).  Huebel, however, fails to disclose or adequately suggest a second separation systems that receives the second gas stream (i.e., vapor stream 58) and the gas mixture effluent (i.e., residue gas stream 22) and performs a cryogenic separation to generate a methane-rich effluent and a nitrogen-rich effluent.  Huebel also fails to disclose or adequately suggest the claimed first heat exchanger, second heat exchanger, and third heat exchanger for transferring thermal energy between the specifically recited process streams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774